Citation Nr: 0025952
Decision Date: 09/28/00	Archive Date: 03/12/01

DOCKET NO. 96-11 816               DATE SEP 28, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Oakland, California

THE ISSUES

1. Entitlement to service connection for ulcer disease, including
claimed as secondary to post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for cardiac disorder,
including claimed as secondary to PTSD.

3. Entitlement to service connection for cerebrovascular accident
with residuals, including claimed as secondary to PTSD.

4. Entitlement to an evaluation for PTSD in excess of 10 percent
prior to February 3, 1988, and in excess of 30 percent thereafter.

REPRESENTATION

Veteran represented by: Daniel D. Wedemeyer, Attorney At Law

WITNESSES AT HEARING ON APPEAL 

Veteran and his spouse and son 

ATTORNEY FOR THE BOARD 

C. Crawford, Counsel 

INTRODUCTION

The veteran had active service in the Air Force from September 1941
to September 1945.

In May 1990 the RO granted service connection for mixed neurosis,
anxiety and depression, rated as 10 percent disabling, effective
February 28, 1989. The veteran disagreed with the assigned
effective date and appealed. In December 1991, the Board of
Veterans' Appeals (Board) granted entitlement to an earlier
effective date of September 6, 1945. A May 1992 rating action
effectuated that decision. In April 1993, the veteran disagreed
with the assigned evaluation and perfected an appeal. In April
1994, the veteran appeared at a hearing, and by an April 1994
hearing officer's decision, the 10 percent evaluation was increased
to 30 percent, effective February 3, 1988. The RO effectuated the
change by an August 1994 rating action. The matter remains on
appeal in accordance with AB v. Brown, 6 Vet. App. 35 (1993).

In 1993 and 1994, the veteran sought entitlement to service
connection for ulcer disease, heart disease, and residuals of a
stroke. By a letter dated in August 1994, the RO told the veteran
that service connection for ulcer disease was denied. The veteran
perfected an appeal therefrom. In January 1996, the RO denied
entitlement to service connection for a heart disability and
cerebrovascular accident with residuals. The veteran thereafter
perfected an appeal for those adverse determinations.

2 -

In August 1996, the RO received the veteran's application for
individual unemployability. In September 1998 entitlement to a
total rating based on individual unemployability (TDIU) was denied.
In March 1999, the veteran filed notice of disagreement, and in
September 1999 a statement of the case was issued to him. The
veteran however did not file a substantive appeal. As such, the
TDIU issue has not been properly developed for appellate review.
But cf. Norris v. West, 12 Vet. App. 413 (1999). In September 2000
the veteran's attorney indicated, that the individual
unemployability claim was currently before the Board and should be
granted. Given the foregoing, the attorney's arguments may be
construed as an informal claim. The matter is referred to the RO
for the appropriate development.

In 2000 the veteran, via his attorney, indicated that he wanted to
pursue claims of entitlement to service connection for bilateral
hearing loss; loss of vision; right hand, nerve and muscle damage;
and malaria. These matters are also referred to the RO for the
appropriate development.

At that same time, additional medical excerpts and articles
associated with his claimed disabilities were received. In the
attached statement, the attorney "request[ed] that the Board issue
its decision as quickly as possible." In light of the foregoing
statement, the Board finds that the veteran wishes to waive the
right of initial RO review and as such, no further action in this
regard is warranted. C.F.R. 20.1304(c) (1999).

FINDINGS OF FACT

1. The medical evidence does not establish that the veteran
currently has an ulcer disease, and, alternatively, if a disease is
present, the competent medical evidence does not create a nexus
between the veteran's current complaints and service, to include
the service-connected PTSD.

3 -

2. The medical evidence does not create a nexus between the
veteran's cardiac disease and service or etiologically relate the
disease to the service-connected PTSD.

The medical evidence does not create a nexus between the veteran's
cerebrovascular accident with residuals and service or
etiologically relate the disease to the service-connected PTSD.


4. Prior to February 3, 1988, the rating criteria in effect from
1933 to 1988 are favorable to the veteran's appeal and thereafter
the rating criteria in effect from 1988 to the present, in
accordance with VAOGCPREC 3-2000, are favorable to the veteran.

5. Prior to February 3, 1988, the veteran's PTSD with anxiety and
depression was manifested by difficulty with sleeping, fatigue, and
anxiousness. The veteran however worked full-time at a major
airline and maintained social relations. The disability was
productive of no more than mild social and occupational impairment.

6. The veteran's PTSD with anxiety and depression is productive of
insomnia, fatigue, anxiety, and depression. The disability is
productive of no more than moderate social and occupational
impairment.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for an ulcer
disease is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim of entitlement to service connection for cardiac
disease is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

3. The claim of entitlement to service connection for
cerebrovascular accident is not well grounded. 38 U.S.C.A. 5107(a)
(West 1991).

4 -

4. The criteria for entitlement to an evaluation in excess of 10
percent for PTSD prior to February 3, 1988, and in excess of 30
percent thereafter are not met. 38 U.S.C.A. 1155, 5107(b) (West
1991); 38 C.F.R. Part 4, Codes 1083 (1933), 9105-9101 (1945), 9406
(1988), 9411 (1996), 9411-9440 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for an ulcer disease, cardiac
heart disorder and cerebrovascular accident. A person filing a
claim for VA benefits has the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. 38 U.S.C.A. 5107(a). To meet this
burden, a claim must be accompanied by supportive evidence
demonstrating that the claim is plausible or capable of
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

For service connection on a direct basis, a well-grounded claim
generally requires (1) medical evidence of a current disability;
(2) medical or, in certain circumstances, lay evidence of
incurrence or aggravation of a disease or injury in service; and
(3) medical evidence of a nexus between an in-service injury or
disease and the current disability. See Caluza v. Brown, 7 Vet.
App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996)
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir.
1997). For service connection on a secondary basis, the claim must
be supported by evidence of a nexus between the claimed nonservice-
connected disability and service-connected disability. See Caluza,
supra; Allen v. Brown, 7 Vet. App. 439,446 (1995); 38 C.F.R.
3.310(a) (1999).

Where the determinative issue involves medical causation, competent
medical evidence is required for the claim to be well grounded. See
Grivois v. Brown, 6 Vet. App. 136 (1994). Depending upon the
disability, this burden may not be met by presenting lay testimony.
Lay persons generally are not competent to offer medical opinions.
See Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); cf. Falzone v.

5 -

Brown, 8 Vet. App. 398 (1995). The truthfulness of evidence is
presumed in determining whether a claim is well grounded. King v.
Brown, 5 Vet. App. 19, 21 (1993).

In this case, the evidence is insufficient to well ground the
veteran's service connection claims. There is no medical evidence
of record documenting a diagnosis of an ulcer disease or, in the
alternative, if a disease is present, there is no competent medical
evidence indicating a nexus between service and the current disease
or creating a nexus between the disease and the veteran's service
connected PTSD. The record is also devoid of any competent medical
evidence creating a nexus between the veteran's cardiac disease and
cerebrovascular accident with residuals and either his active
service or his service-connected PTSD.

On induction examination in September 1941 physical examination
revealed normal findings except for the presence of a firm
appendectomy scar and slight systolic roughness, considered not
symptomatic or disqualifying. On physical examination in September
1944 however findings on cardiovascular and abdominal examination
were normal. Additionally, throughout the service, reports of chest
x-rays detected no abnormalities. On discharge examination in
September 1945, clinical evaluation was normal.

Thereafter, numerous reports from the veteran's employer dated from
1945 to 1976 document that the veteran had a heart attack in 1961
and record a diagnosis of coronary occlusion. Included within the
reports is a July 1961 statement from F.H.W., M.D., showing that
the veteran had recovered sufficiently from his acute myocardial
infarction and that he could return to work. Otherwise, the
reports, in relevant part, show normal findings.

An October 1964 Certificate of Attending Physician confirms that
the veteran had an acute posterior myocardial infarction in March
1961 and was diagnosed with coronary heart disease. The examiner
stated that the veteran had been a patient since 1955 and continued
to receive treatment.

6 -

Medical reports from Palto Alto Medical Clinic and Stanford
University Medical Center are negative, but medical reports from a
private physician dated in 1976 note the veteran's history of
coronary heart disease and a coronary infarction in 1961.
Examination of the abdomen was normal.

In an undated statement received in 1990, the veteran's spouse
wrote that stress from his insomnia caused him suffer a nearly
fatal heart attack at the age of 42.

Medical reports dated in 1991 from Mills Hospital show that in
December 1990 the veteran had a right frontoparietal cerebral
vascular accident. He received treatment and participated in
physical therapy.

VA outpatient treatment reports dated from 1983 to 1993 show
treatment for a cardiac disability and a cerebrovascular accident.
The reports also note complaints associated with gastric
discomfort. Specifically, a VA hospitalization discharge summary
dated in 1991 recorded a history of recurrent chronic gastritis,
esophagitis with reflux, and peptic ulcer disease.

In February 1992, the veteran's son, identifying himself as a
psychiatrist, acknowledged being aware of the veteran's insomnia
and tension and stated that the veteran's massive heart attack was
related to the stress he experienced while working and supporting
a family. The veteran also had other health problems related to
stress.

On VA examination in November 1993, the examiner stated from a
gastrointestinal series standpoint, the veteran was doing well. The
examiner added that the veteran denied using ulcerogenic agents as
a result of his psychiatric disorder or as a cause of his
gastrointestinal series symptoms. His psychiatric diagnosis in and
of itself would not predispose him to ulcer disease.

On VA examination in September 1997 examination of the digestive
system was normal and regarding an ulcer disease, a diagnosis was
not made. Diagnoses made included status post cerebrovascular
accident of the right middle cerebral artery territory, with left
hemiparesis. The report made no reference to service.

- 7 -

In 2000, the veteran's attorney submitted articles titled "Trauma,
Psychogenic, Physiological, Mechanisms of Emotions Consciousness
Disorders and Thinking Disorders" and "Treatment of Psychiatric
Disorders," and argued that this evidence provided a nexus for the
veteran's claimed ulcer disease. He also submitted an article
titled "Treatment of a Stroke." The articles do not specifically
reference the veteran.

As previously noted, the veteran's claims for service connection
are not well grounded. Regarding an ulcer disease, the Board is
unclear if the veteran currently has an ulcer disability.
Examinations in 1993 and 1997 were normal, and in 1993 the veteran
denied using ulcerogenic agents as a result of his psychiatric
diagnosis or as a cause of his gastrointestinal symptoms. Where
there is no evidence of current disability associated with events
in service, the claim is not well grounded. McManaway v. West, 13
Vet. App. 60, 65 (1999); see also Degmetich v. Brown, 104 F.3d 1328
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (holding
absent proof of a present disability there can be no valid claim);
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Alternatively, the Board is cognizant of the history of gastritis
and peptic ulcer disease recorded on VA hospital discharge in 1991.
Nonetheless, even when assuming, while not conceding, that the
veteran has an ulcer disease, his claim remains not well grounded.
The record is devoid of competent medical evidence creating a nexus
between the current disease and service or the veteran's service-
connected PTSD. McManaway v. West, 13 Vet. App. at 65-66. In fact,
the post- service medical reports do not reference service, and in
1993 the examiner stated that the veteran's psychiatric diagnosis
in and of itself would not predispose him to an ulcer disease. Id.

Regarding this matter, the Board is cognizant of the assertions
presented by the veteran's son, a psychiatrist, in 1992. His son
stated that the veteran had health problems related to stress from
PTSD. However, the Board points out that in his statement the
veteran's son did not represent that he had treated the veteran or
that the veteran's claimed ulcer disease was related to the service
connected PTSD. As

8 -

such, the assertion is too speculative and too general to
substantiate the veteran's claim. There is no evidence in the
record that he has special knowledge regarding the veteran's
gastrointestinal system either. Accordingly, the son of the
veteran's statement does not qualify as competent medical evidence
creating a nexus between the veteran's service-connected PTSD and
his currently claimed ulcer disease. See Black v. Brown, 10 Vet.
App. 279 (1997). It is also noted that neither the veteran nor his
spouse is competent to render such medical opinions either.
Grivois, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Regarding the veteran's cardiac disease and cerebrovascular
accident with residuals, the Board acknowledges that for these
disorders current diagnoses of disability have been made and that
the record is replete with medical reports showing treatment for
them. Despite the foregoing, as to in -service incurrence or
aggravation, the record fails to show that the veteran has
submitted well-grounded claims. The Board acknowledges the notation
of slight systolic roughness on induction examination in 1941;
nonetheless, the service medical records do not show that the
veteran developed any chronic heart disability in service or that
any initially noted adverse heart symptomatology was aggravated by
service. On the contrary, throughout service, findings associated
with the cardiovascular system were normal.

Additionally, there is no competent medical evidence of record
relating the veteran's diseases to service or his service-connected
PTSD. Not one of the veteran's postservice medical reports
attributes his cardiac diseases to service, any event of service,
or to his service-connected PTSD. The record merely documents that
the veteran had received treatment for a heart disease since 1955
(approximately 10 years after service), had a cerebrovascular
accident many years after service, and that he continues to receive
treatment for residuals therefrom. The record is devoid of any
medical evidence indicating that the veteran's cardiac disease and
cerebrovascular accident with residuals either had their onset in
service, was aggravated thereby, or are related to any events of
service or any service- connected disability. Accordingly, the
claims are not well grounded. Caluza v. Brown, 7 Vet. App. 498.

9 -

Additionally, for the reasoning stated above, even though the
veteran's son asserts that stress from the veteran's PTSD caused
his cardiac disabilities, his statements do not qualify. as
competent medical evidence. See Black v. Brown, 10 Vet. App. 279.
The veteran's son attributed the veteran's heart attack to stress
he experienced from working and supporting a family. Further,
although the veteran's son also attributed with chronic insomnia
and tension, there is no evidence in the record that he has special
knowledge regarding cardiology and that he participated in the
veteran's treatment. Id. The record therefore does not contain a
qualified medical opinion indicating that the veteran's PTSD may
have caused his heart problems. In light of the other medical
evidence of record, the Board finds that the opinion of the
veteran's son regarding the etiology of his disability is not
competent medical evidence. Id. The only evidence remaining that
attributes the veteran's cardiac disease and cerebrovascular
accident to his service-connected disability is his own testimony
and statements and his spouse's testimony. Although lay persons are
competent to attest to the veteran's symptoms, without competent
supporting medical evidence, they are not competent to
etiologically relate his symptoms or disability to service or any
service-connected disability. Grivois and Espiritu, both supra.
Thus the claims are not well grounded.

Regarding the submission of the medical articles and treaties, the
Board points out that the documents merely provide general
information about the veteran's disorders. Therefore they are
insufficient to well ground the issues on appeal. To establish a
well-grounded service-connection claim by means of a medical
treatise, the treatise evidence must "not simply provide
speculative generic statements not relevant to the veteran's
claim." Wallin v. West, 11 Vet. App. 509, 514 (1998). Instead, the
treatise evidence, "standing alone", must discuss "generic
relationships with a degree of certainty such that, under the facts
of a specific case, there is at least plausible causality based
upon objective facts rather than on an unsubstantiated lay medical
opinion." Ibid. (citing Sacks v. West, 11 Vet. App. 314, 317
(1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996)
(medical treatise evidence must demonstrate connection between
service incurrence and present injury or condition); Beausoleil v.
Brown, 8 Vet. App. 459, 463 (1996). Given the foregoing, the
medical excerpts and treaties do not suffice to well ground the
veteran's claims.

10- 

The Board is also aware of the veteran's combat status, and that 38
U.S.C.A. 1154(b) (West 1991) allows combat veterans, in certain
circumstances, to use lay evidence to establish in-service
incurrence of a disease or injury, by relaxing the evidentiary
requirements for adjudication of certain combat- related disability
compensation claims. However, Section 1154(b) is not a substitute
for medical-nexus evidence. Kessel v. West, 13 Vet. App. 9 (1999);
Clyburn v. West, 12 Vet. App. 9 (1999). It serves only to reduce
the evidentiary burden for combat veterans with respect to the
second Caluza requirement. Because when determining well
groundedness the veteran s statements are presumed credible, see
King v. Brown, 5 Vet. App. at 21, further consideration of Section
1154(b) is not warranted. As discussed above, the veteran's claims
are not well grounded because either the first or the third prong
of Caluza is wanting. As such, the veteran's claim for service
connection for an ulcer disease, cardiac disease, and
cerebrovascular accident are not well grounded. Ceaser, Kessel, and
Clyburn, all supra.

If the veteran fails to submit a well-grounded claim, VA is under
no duty to assist in any further development of the claim. 38
U.S.C.A. 5107(a); Morton v. West, 12 Vet. App. 477 (1999); Epps v.
Gober, 126 F.3d. 1464 (Fed. Cir. 1997); Grottveit, supra; 38 C.F.R.
3.159(a). The Board also notes that the veteran has been informed
of the evidence needed to substantiate his claims and that the
record does not indicate the existence of any other additional
records, which, if obtained, would substantiate them. 38 U.S.C.A.
5103(a); see also Smith v. West, No. 99-7133 (Fed. Cir. June 13,
2000) (per curiam); McKnight v. Gober, 131 F.3d 1483, 1484-85
(1997). The appeals are denied.

Increased Evaluation

The veteran seeks a rating in excess of 10 percent prior to
February 3, 1988 for PTSD and a rating in excess of 30 percent
thereafter. Review of the record indicates that he ran has
submitted a well-grounded claim. Proscelle v. Derwinski, 2 Vet.
App. 629 (1992). The VA therefore has a duty to assist the veteran
in the development of facts pertinent to his claim. 38 U.S.C.A.
5107(a). The 1997 VA

examination report thoroughly addresses the veteran's subjective
complaints and objective findings revealed. Additionally there is
no subsequent evidence of record indicating that there has been a
material change and the VA examination report is stale or
inadequately depicts the current severity level of the veteran's
disability. Compare with Caffrey v. Brown, 6 Vet. App. 377 (1994);
38 C.F.R. 3.327 (1999). Consequently, the Board is satisfied that
all necessary evidence has been received for an equitable
disposition of the appeal and adequately developed. Id.

Background

Pertinent evidence of record includes statements from private
physicians dated in 1946 noting the veteran's neurological problems
and difficulty with insomnia, and numerous medical reports from the
veteran's employer dated from 1945 to 1974 sporadically showing
complaints for nervousness and difficulty with sleeping,
particularly a 1974 notation shows the veteran took Valium for
sleep.

VA outpatient treatment reports dated in November 1983 show
complaints of insomnia, depression, decreased energy and libido,
increased anxiety and guilt, and a loss of interest in activities.
The veteran's speech however was at a normal pace and intonation,
although his affect was restricted and anxious. Thought content was
vague with tendency toward circumstantiality while no formal
thought disorder was detected. The impression was major depressive
episode. Clinical findings in 1984 were similar. Diagnoses made
included chronic anxiety and depression, stable. In 1985, medical
entries noted that the veteran's memory was terrible as he
misplaced things and could not remember names. At that time,
assessments made included history of major depression and anxiety-
currently no symptoms and chronic insomnia-stable. Entries dated
from 1986 to 1987 show positive findings of mild to moderate
depression resulting from heavy drinking and marital and family
problems. Otherwise, findings were normal. In May 1988 objective
evaluation was normal. The veteran's mood was good, affect was
cheerful, and thought was oriented. Cognition was grossly intact as
well. The assessment was history of insomnia. From June and July
1988 the veteran continued to do well. In September and October
1988 he reported feeling bad. His mood/affect were depressed and
anxious. Mental status examination was normal, except for a
slightly anxious

- 12 -

affect, slightly dysphoric mood. Entries from November 1988 to
January 1989 then show improvement.

Complaints of decreased sleep, increased depression, feelings of
hopelessness, and suicidal ideation are documented throughout
clinical notations dated February 1989. Mental status examination
showed that the veteran's affect was restricted and mood was
depressed and anxious. However his speech remained at a normal rate
and rhythm, and his thought process remained organized and goal
directed. Judgment and insight were good. Follow-up visits
thereafter show continued treatment for depression secondary to
decreased sleep, although objective findings remained normal.
Diagnoses included chronic insomnia. Lay statements received in
1989 also maintain that the veteran had difficulty with insomnia at
work and at home.

On VA examination in April 1990 it was noted that the veteran had
worked with a major airline for 31 years and had lingering mental
illness throughout his adult life. The veteran provided a history
of receiving treatment for depression, insomnia, suicidal ideation,
anxiety, nightmares, and flashbacks. Initially on evaluation the
veteran was mildly suspicious and anxious. His affect was flat and
he had a withdrawn personality style. He did not present an
organized mind set, although he was oriented times four. The
veteran could recall two out of three objects in three minutes, the
last five presidents, and made four errors on subtraction of serial
sevens. His proverbs were abstract and correct, insight and
judgment were intact, and his thinking was goal-directed and goal-
oriented. The diagnostic impression was Axis 1: mixed neurosis,
anxiety and depression and Axis V: Global Assessment Functioning
(GAF) of 70 and 80. The examiner found that the veteran did not
experience occupational functioning impairment by his report.

At his personal hearing in October 1990 the veteran testified that
he received treatment for a psychiatric disorder during and
subsequent to service. He also testified that his sleeplessness was
continuous and had progressively worsened. The veteran's son and
daughter also testified. They stated that the veteran had
difficulty with sleeping, he appeared confused, and did not
communicate well.

13 -

In two separate statements, the veteran's spouse and friend wrote
that he had difficulty with insomnia and fatigue. The veteran's
disorder also presented problems at work.

In February 1992 the veteran's son, a psychiatrist, acknowledged
being aware of the veteran's insomnia and tension. He wrote because
of the lack of effective treatment the veteran had a high degree of
impairment and tension throughout his life. His job performance
suffered and his family felt the effects of fatigue and tension.
The veteran also wrote that his disability affected employment and
he received treatment for PTSD symptoms. In December 1992, the
veteran's son reiterated that the veteran had difficulty with
sleeping.

In October 1993 the veteran', his spouse and son testified that the
veteran had difficulty with sleeping and consequently was not a
very good employee because of fatigue and inability to get along
with his supervisors. The veteran's son also noted that he was a
clinical psychologist and that his father experienced those
symptoms throughout his life.

Psychological evaluation in November 1993 showed complaints of
anxiety although the veteran denied situational or habitual
anxiety. His symptomatology of depression was consistent with a
mild level of depression and his marked somatic complaint was
disabling and generalized. The examiner noted that this was
consistent with the effects of his stroke as well as other multiple
problems. The veteran had a near total inability to cope
independently (doubtless exacerbated by the stroke), limited
defensive resources with an associated feeling of vulnerability to
stress, a poor self-concept, feelings of agitation and self
preoccupation with health issues, and social isolationism. Findings
were fully consistent with PTSD of moderate severity.

On mental status examination in November 1993, the veteran's
subjective symptoms included insomnia, nervousness, and being
anxious. He appeared slightly off in orientation, although he could
perform mathematical calculations accurately and interpreted the
spilled milk proverb adequately. He denied auditory hallucinations,
delusional thoughts, or any manifestations of psychosis. His

14 -

intelligence and affect were intact, although he stated that he
occasionally became depressed. The veteran added that he had severe
insomnia, poor concentration, and some flashback-type experiences
when planes would land near his home. He stated that he did not
have feelings of isolation or difficulty making friends. The
examiner found that a diagnosis of PTSD had not been substantiated
but the veteran's neurosis had been more severe than 10 percent
disabling. The diagnosis was anxiety neurosis, moderate to severe.

Numerous VA outpatient treatment reports dated from 1983 to 1993
and medical reports from Mills Hospital dated in 1991 showing
treatment for unrelated disabilities are also of record.

A VA examination was conducted in September 1997. During
examination, the veteran stated that he had a lot of trouble
sleeping and was always tired, was frequently late to work, and had
multiple occupational problems. He reported symptoms of anxiety and
ongoing depression, but denied a history of suicide attempts or
current suicidal ideation. Ongoing symptoms of generalized anxiety,
including increased physiological arousal, decreased sleep,
intrusive thoughts of combat experiences, nightmares approximately
once a month, and flashbacks about once every six months were noted
as well.

Mental status examination revealed that the veteran was alert and
oriented times four; his short-term memory was good for three out
of four items after three minutes; and long-term memory testing
showed that he was able to name five people who had been president
since 1960, but included two people before that date. Serial 7's
were done slowly and carefully, with a consistent arithmetical
error. The veteran denied auditory or visual hallucinations and did
not appear, within the context of the interview, to have a formal
thought disorder. Proverb interpretation was fair. The veteran
appeared upset and distressed while talking about service events
that happened to him. He attempted to avoid thinking about his
experiences or activities that remind him of them. He did not
appear to have any dissociative forgetting, he had hobbies and
interests, and he did not feel estranged from other people. Marked
sleep disturbance was present and he had occasional irritable
outbursts. Difficulty concentrating was noted. The veteran was not
hypervigilant,

15 -

although he had an acute startle response. The veteran denied
survivor's guilt, although he may have presented some perpetrator's
guilt. The diagnostic conclusion was PTSD with anxiety and
depression and the GAF was 52, moderate difficulty in social and
occupational functioning.

Criteria

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities, which is based on average
impairment of earning capacity. Different diagnostic codes identify
the various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

The 1933 Rating Schedule provided that conditions manifested by
subjective and objective symptomatology such as to cause definite
and appreciable social and industrial incapacity warranted a 10
percent rating and conditions presenting well- defined subjective
and objective clinical manifestations of such character as to cause
considerable social and industrial incapacity warranted a 30
percent rating. Conditions presenting characteristic clinical
manifestations of major type in symptom combinations that were
persistent, continuous, and productive of severe social and
industrial incapacity warranted a 50 percent rating. 38 C.F.R. Part
4, Codes 1083-1396.

The 1945 Rating Schedule provided that an anxiety state disorder
was rated as neurasthenia. Moderate neurasthenia warranted a 10
percent rating. Moderately severe neurasthenia with characteristic
mental and physical fatigability unrelated to disease process or
toxic agents, with fairly frequent headaches not due to toxemia,
uncorrected visual defect, etc., or objectively ascertained
vasomotor instability, approximately neurocirculatory asthenia with
decided reduction in exercise tolerance, productive of considerable
social and industrial inadaptability warranted a 30 percent rating.
Severe neurasthenia with characteristic findings in marked and
persistent form with definite compatible physical asthenia, i.e.,
loss of weight, circulatory disturbance, vasomotor changes,
tremors, objectively substantiated and productive of severe social
and industrial adaptability warranted a 50 percent rating. 38
C.F.R. Part 4, Codes 9101-9105.

- 16 -

From 1961 to 1988, the general rating formula for psychoneurotic
disorders afforded a 50 percent evaluation when the veteran's
ability to establish and maintain effective or favorable
relationships with people was substantially impaired and by reason
of psychoneurotic symptoms of the reliability, flexibility and
efficiency levels were so reduced as to result in severe industrial
impairment. A 30 percent rating was assigned for definite
impairment in the ability to establish or maintain effective and
wholesome relationships with people, and the psychoneurotic
symptoms resulted in such reduction in initiative, flexibility,
efficiency, and reliability levels as to produce considerable
industrial impairment. A 10 percent rating was warranted when
symptoms were less than above, with emotional tension or other
evidence if anxiety productive of moderate social and industrial
impairment. 38 C.F.R. Part 4, Codes 9406-9400 (1988).

Subsequent to 1988 the Rating Schedule continued to provide that
when the psychoneurotic symptoms result in such reduction in
initiative, flexibility, efficiency, and reliability levels as to
produce definite industrial impairment and definite impairment in
the ability to establish or maintain effective and wholesome
relationships with people, a rating of 30 percent was warranted.
When psychoneurotic symptoms caused considerable impairment in the
ability to establish or maintain effective or favorable
relationships with people with reliability, flexibility, and
efficiency levels so reduced by reason of psychoneurotic symptoms
as to result in considerable industrial impairment, a 50 percent
evaluation was warranted. 38 C.F.R. Part 4, Code 9411.

Effective November 7, 1996, the Ratings Schedule for Mental
Disorders, was amended and redesignated as 38 C.F.R. 4.130. 61 Fed.
Reg. 52695-52702 (October 8, 1996). Under the new regulation, the
evaluation criteria for mental disorders substantially changed, in
that the criteria focused on the individual symptoms as manifested
throughout the record, rather than on medical opinions
characterizing overall social and industrial impairment as mild,
definite, considerable, severe, or total.

- 17 -

Under the new criteria, a 30 percent evaluation is warranted for
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and normal conversation), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, and mild
memory loss (such as forgetting names, directions, recent events).
A 50 percent evaluation is warranted for occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; and difficulty in
establishing and maintaining effective work and social
relationships. 38 C.F.R. Part 4, Codes 9411-9440.

The Rating Schedule also provides that when evaluating the mental
disorder, the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission shall be considered and the
evaluation shall be based on all the evidence of record that bears
on occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. The evaluation also must consider the extent of
social impairment, but shall not be assigned solely on the basis of
social impairment. When a single disability has been diagnosed both
as a physical condition and as a mental disorder, the rating agency
shall evaluate it using a diagnostic code which represents the
dominant (more disabling) aspect of the condition. 38 C.F.R. 4.126.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

- 18 -

As in this case, when the law controlling an issue changes after a
claim has been filed or reopened but before the administrative or
judicial review process has been concluded, a question arises as to
which law now governs. In this regard, the Court determined that a
liberalizing change in a regulation during the pendency of a claim
must be applied if it is more favorable to the claimant, and if the
Secretary has not enjoined its retroactive application. Dudnick v.
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308
(1991).

VAOGCPREC 3-2000 (April 10, 2000) provides if a change in the
rating schedule has occurred, the revised version of the rating
schedule cannot be applied prior to the effective date of the
change, and the Board is required to determine which version is
more favorable to the veteran. In this case, the Board finds that
prior to February 3, 1988, the rating criteria in effect from 1933
to 1988 are favorable to the veteran's appeal and thereafter the
rating criteria in effect from 1988 to the present, in accordance
with VAOGCPREC 3-2000, are favorable to his claim.

Additionally where compensation, dependency and indemnity
compensation, or pension is awarded or increased pursuant to any
Act or administrative issue, the effective date of such award or
increase shall be fixed in accordance with the facts found but
shall not be earlier than the effective date of the Act or
administrative issue. In no event shall such award or increase be
retroactive for more than one year from the date of application
therefore or the date of administrative determination of
entitlement, whichever is earlier. 38 U.S.C.A. 5110(g) (West 1991);
see also 38 C.F.R. 3.114, 3.400(p) (1999).

Analysis

Review of the clinical findings of record shows that 10 percent
rating assigned prior to February 3, 1988, for the veteran's PTSD
with anxiety and depression is appropriate. Prior to February 1988,
the veteran's disability picture was not productive of well-defined
subjective and objective clinical manifestation of such character
as to cause considerable social and industrial incapacity; symptoms
analogous to mental and physical fatigability with fairly frequent
headaches or objectively ascertained vasomotor instability with a
decided reduction in exercise

19 -

tolerance productive of considerable social and industrial
inadaptability; or definite industrial impairment or impairment in
the ability to establish or maintain effective and wholesome
relationships with others. It also was not productive of
psychoneurotic symptoms resulting in a reduction in initiative,
flexibility, efficiency, and reliability levels as to produce
definite industrial and social impairment. 38 C.F.R. 4.7, Part 4,
Codes 1083 (1933), 9105-9101 (1945), 9406 (1988).

Prior to 1988 although positive findings of insomnia, depression
and anxiousness were noted, clinical findings were otherwise
normal. The veteran's speech remained at a normal pace and
intonation, he remained oriented times four, and his thought
content remained intact. Although clinical entries in 1986 and 1987
show mild to moderate positive findings of depression, those
entries also document that his increased symptoms were due to heavy
drinking and unrelated marital and family problems. The record also
shows that the veteran remained married during this period and
maintained full-time employment with a major airline. (See
Employer's reports from 1945 to 1974). Given the foregoing, the
medical evidence shows that his service-connected disability was
productive of no more than mild impairment. Because the medical
evidence does not establish that the veteran's PTSD with anxiety
and depression was productive of considerable or definite social or
industrial impairment prior to February 3, 1988, entitlement to an
increased rating in excess of 10 percent under any rating provision
in effect prior to 1988 is not warranted. 38 C.F.R. 4.7, Part 4,
Codes 1083 (1933), 9105-9101 (1945), 9406 (1988).

The medical evidence also does not show that an increased rating in
excess of 30 percent for PTSD with anxiety and depression
subsequent to February 3, 1988 is warranted. Indeed medical reports
in 1989 show increased complaints of depression, anxiousness,
insomnia, and feelings of hopelessness. However, those reports do
not show that the veteran's disability was manifested by
psychoneurotic symptoms productive of reliability, flexibility, and
efficiency levels so reduced as to result in severe industrial
impairment or productive of considerable impairment in the ability
to establish or maintain effective or favorable relationships with
people or reduced reliability, flexibility and efficiency levels as
to result in considerable

20 -

industrial impairment. The recent medical evidence also fails to
show that the veteran's service-connected disability is productive
of such symptoms. The recent medical evidence also fails to show
that the veteran's disability is productive of occupational and
social impairment with reduced reliability and productivity due to
such symptoms as a flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic attacks more than once
a week; difficulty in understanding complex commands; impairment of
short-and long-term memory; impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; and difficulty in
establishing and maintaining effective work and social
relationships. 38 C.F.R. 4.7, Part 4, Codes 9406 (1988), 9411
(1996), 9411-9440 (1999).

The Board is cognizant of clinical findings showing that since 1988
the veteran's affect has been restricted and his mood has been
depressed. The Board is also cognizant of findings recorded on VA
examination in 1993, showing a diagnosis of anxiety neurosis,
moderate to severe, and on examination in 1997, showing ongoing
symptoms of generalized anxiety, nightmares approximately once a
month, and flashbacks about once every six months. Nonetheless, the
medical evidence establishes that the veteran's disability has been
productive of no more than moderate impairment. In spite of the
subjective complaints and the aforementioned positive findings,
clinical evaluations establish that the veteran has remained alert
and oriented, his speech has remained normal, his short-and long-
term memory has been good, he has denied auditory and visual
hallucinations, and no evidence of a formal thought disorder has
been detected. Additionally his judgment and insight have remained
good and he has maintained social and familial relationships. In
April 1990 the veteran's psychological, social, and occupational
level of functioning score, i.e., GAF, was 70 and 80; in November
1993 psychological evaluation revealed that the veteran's symptoms
were productive of moderate impairment; and in September 1997 his
GAF was 52, productive of moderate difficulty in social and
occupational functioning. Given the foregoing, the Board finds that
since February 3, 1988, the veteran's disability does not more
nearly approximate the criteria required for an increased rating in
excess of 30 percent under any rating criteria in effect since
1988. 38 C.F.R. 4.7, Part 4, Codes 9406 (1988), 9411 (1996), 9411-
9440 (1999). Accordingly, entitlement to an increased rating is not
warranted.

- 21 -

In the September 2000 brief, it appears as though the attorney
indicates that the effective date for the increased rating should
be prior to February 3, 1988. In this regard, the Board points out
that the earliest date allowable by law has been assigned.
Effective February 3, 1988, the rating criteria were revised to
allow a 30 percent evaluation for psychoneurotic symptomatology,
productive of definite impairment in social and industrial
impairment. Thus the date of administrative act or issue is the
earliest effective date allowable by law. 38 U.S.C.A. 5110(g); 38
C.F.R. 3.114(a). Assigning an effective date prior to this date of
activation is prohibited. Additionally, as discussed above, the
veteran's disability picture prior to 1988 did not more nearly
approximate the criteria required for an increased rating in excess
of 10 percent pursuant to rating criteria in effect at that time.

Additionally, the Board is cognizant that Francisco v. Brown, 7
Vet. App. 55, 58 (1994) is not applicable to the assignment of an
initial rating for a disability following an initial award of
service connection for that disability. Fenderson v. West, 12 Vet.
App. 119 (1999). Rather, at the time of an initial rating, separate
ratings can be assigned for separate periods of time based on facts
found---a practice known as "staged" ratings. Id. However, after
reviewing the evidence of record presented in this case and
pursuant to 3.114, the Board finds that no additional "staged"
ratings are warranted.

The Board further notes that the pertinent provisions of 38 C.F.R.
Parts 3 and 4, including 38 C.F.R. 3.321 (1999), have been
considered. In an exceptional case, where the schedular evaluations
are found to be inadequate, the Chief Benefits Director or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service- connected disability. 38 C.F.R.
3.321(b)(1). Here there is no evidence of frequent hospitalization
or marked interference with employment that is exceptional so as to
preclude the use of the regular rating criteria. As noted above,
the record shows that the veteran has retired from a major airline
company and that his disability does not result in frequent
hospitalization. Therefore, a referral for an

- 22 -

increased evaluation on an extra-schedular basis is not warranted.
See Floyd v. Brown, 9 Vet. App. 88 (1996).

ORDER

Entitlement to service connection for ulcer disease, including
claimed as secondary to PTSD is denied.

Entitlement to service connection for cardiac disease, including
claimed as secondary to PTSD is denied.

Entitlement to service connection for cerebrovascular accident with
residuals, including claimed as secondary to PTSD is denied.

Entitlement to an evaluation in excess of 10 percent prior to
February 3, 1988, for PTSD with anxiety and depression and in
excess of 30 percent thereafter is denied.

V. L. Jordan 
Veterans Law Judge Appeals 
Board of Veterans' Appeals

23 - 



